—

d

JO Eu 4 EI LI LI Lu EL Lui EI Li —]

Vu
vu

Vu

vu

vu

vu

Vu

vu

vu

Vu

vu

REPUBLIQUE DU CAMEROUN PAIX-TRAVAIL-PATRIE

CTLLRLI EL EL L 1 1] CR DL LR LL LL EL

(=
DECRET N2 0 | 013 \ Jpm ou __2Q NO. 2010

portant attribution de la Concession Forestière constituée
de l’UFA 10-010 à la Société d’Exploitations Forestières et
Agricoles du Cameroun (SEFAC).-

LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,

la Constitution ;

la loi n°94/01 du 20 janvier 1994 portant régime des forêts, de la faune et de la pêche,
ensemble ses modificatifs subséquents ;

l'ordonnance n°74/1 du 06 juillet 1974 fixant le régime foncier, modifiée et complétée par
l'ordonnance n°77/1 du 10 janvier 1977;

l'ordonnance n°74/2 du 06 juillet 1974 fixant le régime domanial, modifiée et complétée
par l'ordonnance n°77/2 du 10 janvier 1977;

le décret n°76/167 du 27 avril 1976 fixant les modalités de gestion du domaine privé de
l'Etat et ses modificatifs subséquents ;

le décret n°92/089 du 04 mai 1992 précisant les attributions du Premier Ministre, modifié
et complété par le décret n°95/145 bis du 04 août 1995 ;

le décret n°2004/320 du 08 décembre 2004 portant organisation du Gouvernement,
modifié et complété par le décret n°2007/268 du 07 septembre 2007;

le décret n°2009/222 du 30 juin 2009 portant nomination d'un Premier Ministre, Chef du
Gouvernement ;

le décret n°95/531/PM du 23 août 1995 fixant les modalités d'application du régime des
forêts, modifié et complété par le décret n°99/781/PM du 13 octobre 1999;

le décret n°2005/0247/PM du 26 janvier 2005 portant incorporation au domaine privé de
l'Etat et classement en Unité Forestière d'Aménagement d’une portion de forêt de 66 688
ha dénommée UFA 10-010 ;

le dossier technique y afférent,

DECRETE:

ARTICLE 1°*.- La portion de forêt d’une superficie de 66 688 ha, située dans les Arrondissements
de Yokadouma et de Mouloundou, Département de la Boumba et Ngoko, Région de l'Est,
incorporée au domaine privé de l'Etat par décret n°2005/0247/PM du 26 janvier 2005 comme
Unité Forestière d'Aménagement dénommée UFA 10-010 est, en application des dispositions de
l’article 69 du décret n°95/531/PM du 23 août 1995 fixant les modalités d'application du régime
des forêts, attribuée en concession forestière à la Société d’Exploitations Forestières et Agricoles
du Cameroun (SEFAC) BP. 942 Douala.
OL Ed LU EU EU LU LU LU EN LI I 1 td

—J

ARTICLE 2.- La portion de forêt susmentionnée est délimitée ainsi qu'il suit :

Le point de repère R se situe sur le point de confluence du fleuve Sangha et de la rivière
Goboumo.

Du point R, suivre d’abord en amont le cours de la rivière Goboumo sur une distance de
7,6 km pour atteindre un confluent Goboumo et un affluent non dénommé, équivalent au
point A de l’'UFA 10 009, suivre ensuite en amont un cours d'eau non dénommé sur une
distance de 6 km pour atteindre le point A dit de base, situé sur une source, équivalent au
point B de l’UFA 10 009.

AU NORD :

Du point A, suivre une droite de gisement 321° sur une distance de 1 km pour atteindre le
point B situé sur une source d’un cours d’eau non dénommé, équivalent au point C de
l'UFA 10 009 ; |

Du point B, suivre en aval ce cours d’eau sur une distance de 3,2 km pour atteindre le point
B’ situé sur un confluent, équivalent au point C’ de l'UFA 10 009;

Du point B’, suivre en amont l’autre bras du même cours d’eau sur une distance de 7,2km,
pour atteindre le point C situé sur une source, équivalent au point D de J'UFA 10 009 ;

Du point C, suivre une droite de gisement 286° sur une distance de 3,2 km pour atteindre
le point D, équivalent au point E de l'UFA 10 O0 ;

Du point D, suivre une droite de gisement 261” sur une distance de 2,6 km pour atteindre
le point E, équivalent au point F de l'UFA 10 009 ;

Du point E, suivre une droite de gisement 327° sur une distance de 9,7 km pour atteindre le
point F, équivalent au point G de l'UFA 10 003;

Du point F, suivre une droite de gisement 288° sur une distance de 2,9 km pour atteindre
le point G, équivalent au point H de l'UFA 10 009;

Du point G, suivre une droite de gisement 224° sur une distance de 2,1 km pour atteindre
le point H, équivalent au point 1 de l'UFA 10 009;

Du point H, suivre une droite de gisement 270° sur une distance de 3,2 km pour atteindre
le point !, équivalent au point J de l'UFA 10 009 ;

Du point 1, suivre une droite de gisement 236° sur une distance de 1,7 km pour atteindre le
point J, équivalent au point K de l'UFA 10 0089 ; à

Du point J, suivre une droite de gisement 271° sur une distance de 1,3 km pour atteindre le
point K situé sur un bras du cours d’eau dénommé Moabo, équivalent au point L de l’UFA
10 009 ;

Du point K, suivre en aval ce bras sur une distance de 0,7 km pour atteindre le point K
situé au confluent de ce bras et du cours d’eau dénommé Moabo, équivalent au point L’ de
J'UFA 10 009 ;

Du point K’, suivre en amont le cours d’eau Moabo sur une distance de 6,7 km pour
atteindre le point L, situé sur un confluent, équivalent au point M de l’UFA 10 010;

Du point L, suivre une droite de gisement 270° sur une distance de 0,7 km pour atteindre le
point M situé sur une source d’un cours d’eau non dénommé, équivalent au point N de
l'UFA 10 008 ;
—_Ù it 1 1

° Du point M, suivre en aval ce cours d’eau non dénommé sur une distance de 8,4 km pour
atteindre le point N situé sur la confluence de ce cours d’eau et d’un affluent non
dénommé de la Lokomo, équivalent au point O de l’UFA 10 009 et au point N de l'UFA 10
007. |

A L'OUEST :

e Du Point N, suivre en aval l’affluent non dénommé de la Lokomo sur une
distance de 3 km pour atteindre le point O situé sur la confluence de cet affluent et d'un
cours d’eau non dénommé, équivalent au point M de Fl'UFA 10 007;

e Du point O, suivre en amont le cours d’eau non dénommé sur une distance 7,3 km pour
atteindre le point P situé sur une source, équivalent au point L de l'UFA 10 007 ;

e Du point P, suivre une droite de gisement 208° sur une distance de 0,9 km pour atteindre
le point Q situé sur une source d’un cours d’eau dénommé, équivalent au point K de l'UFA
10 00/7;

° Du point Q, suivre en aval ce cours d’eau non dénommé sur une distance de 4,8 km pour
atteindre le point S situé sur la confluence de ce cours d’eau et d’un affluent non
dénommé du cours d’eau dénommé Monguélé, équivalent au point J de F'UFA 10 007 et au
point O de F'UFA 10 011;

e Du point S, suivre en aval l'affluent du cours d’eau Monguélé sur une
distance de 10 km pour atteindre le point T situé sur la confluence de cet affluent du cours
d’eau Monguélé, équivalent au point P de l’UFA 10 011 et au point H de l'UFA 10 012.

AU SUD :

e  DupointT, suivre en aval le cours d’eau Monguélé sur distance de 62 km pour atteindre le
point U situé au confluent Lobéké et Mokalabo, équivalent au point H de F'UFA 10 012;

e Du point U, suivre en amont la rivière Mokalabo sur une distance de 7,5 km pour atteindre
le point V situé au confluent Mokalabo et un cours d’eau non dénommé, équivalent au
point 1 de l'UFA 10 012.

A L'EST :

e Du point V, suivre en amont la rivière Mokalabo sur une distance de 20 km pour atteindre
le point W situé sur une source ;

° Du point W, suivre une droite de gisement 349° sur une distance de 1,1 km pour rejoindre
le point A dit de base.

ARTICLE 3.- (1) Cette concession forestière est strictement personnelle et valable pour une durée
de quinze (15) ans renouvelable.

(2) La Société d’Exploitations Forestières et Agricoles du Cameroun (SEFAC) devra
déposer une demande de renouvellement au moins un (01) an avant l'expiration de celle-ci. Passé
ce délai, la concession deviendra caduque de plein droit à compter de son expiration.
a |

Lt OL D LL 1 LI LL 1 LH  L 1 L_ D ._J} — 1 3

_}

ARTICLE 4.- (1) Pendant la durée de validité de la concession forestière, la Société d’Exploitations
Forestières et Agricoles du Cameroun (SEFAC) devra se conformer strictement au plan
d'aménagement de ladite concession et aux dispositions du cahier des charges y relatifs.

(2) Elle ne peut faire opposition à l'exploitation par permis, des produits forestiers
spéciaux dont la liste est fixée par le Ministre chargé des forêts, ni à l'exploitation des ressources
du sous-sol.

ARTICLE 5.- (1) La convention objet de la présente concession, est évaluée tous les trois (03) ans
suivant les modalités fixées par le Ministre en charge des forêts.

(2) Elle peut être annulée avant terme en cas d’irrégularités graves dûment
constatées après avis motivé du Ministre en charge des forêts.

ARTICLE 6.- Le présent décret, qui prend effet à compter de sa date de signature, sera enregistré,
puis publié au Journal Officiel en français et en anglais./-

vaoundé, le 2 9 NOV. 2010

LE PREMIER MINISTRE,
CHEF DU GOUVERNEMENT,

CLAS

 T

Philemon YANG
